Howe, J.
The application for a prohibition in this case, to preserve the appellate jurisdiction of this court and the right of the relator to suspend execution pending the appeal, involves the sufficiency of the surety on the appeal bond. The bond is for $900; the surety declares he is w'orth that amount over and above his debts; and that his property consists of real estate worth $6000, encumbered for $4000. No evidence is offered to contradict these statements, and we do not see why they are not conclusive in establishing his sufficiency.
It is therefore ordered that the prohibition granted herein, be made perpetual.